NETERER, District Judge.
This court considered the same ordinance in Chicago Portrait Co. v. Bellingham (D. C.) 270 Fed. 584. The facts in that case are clearly distinguished from the facts in this ease in this: That the transaction of business was clearly interstate. An order was taken for the portrait, transmitted to the house at Chicago, and the portrait shipped direct to the customer, and payment was made upon receipt thereof. No advance payment was made to the solicitor, but the transaction was *935one connected act from the company to the customer and the customer to the company. In the instant case the sale is a distinct service. The plaintiff has no interest in the advance payment, and the unpaid balance is paid direct to the shipper upon the receipt of the goods C. 0. D. The transaction is separable. See Real Silk Hosiery Mills v. City of Portland (C. C. A.) 297 Fed. 897.
It is apparent, however, that the provisions of the ordinance in issue appear to have relation to governing local business rather than local welfare, and the safeguarding of the public against fraud and deception, and is an arbitrary interference with rights guaranteed by the Constitution of the United States. Five dollars per day, as a license fee for a solicitor, plainly indicates the purpose to be to protect local trade from competition, instead of fixing a reasonable fee and conditions upon wliieh a license will be granted, so as to safeguard the public against acts of omission or commission by persons engaged as solicitors. I think the court was right in (D. C.) 294 Fed. 587, and (C. C. A.) 297 Fed. 897, but this ease is not within the rule there announced.
A temporary injunction may issue.